Exhibit 10.45
AMENDMENT NO. ONE
TO THE
SONIC AUTOMOTIVE, INC.
FORMULA STOCK OPTION PLAN
FOR INDEPENDENT DIRECTORS
     The Sonic Automotive, Inc. Formula Stock Option Plan for Independent
Directors (the “Plan”) is hereby amended as provided below, effective as of
October 20, 2009 which is the date this Amendment No. One to the Plan was
approved by the Board of Directors (excluding non-employee directors) of Sonic
Automotive, Inc. The Plan is amended as follows:
1. Section 4.2(b) of the Plan shall be amended to add the following to the end
thereof:
“Notwithstanding the foregoing, the Optionee also may pay the Option exercise
price through a net exercise pursuant to which the Company will reduce the
number of shares of Common Stock issued upon exercise by the largest whole
number of shares of Common Stock with a Fair Market Value that does not exceed
the exercise price, such that the Optionee shall receive the net number of
shares of Common Stock that equals (i) the number of shares of Common Stock as
to which the Option is being exercised, multiplied by (ii) a fraction, the
numerator of which is the Fair Market Value per share of Common Stock less the
exercise price per share of Common Stock, and the denominator of which is the
Fair Market Value per share of Common Stock (with the resulting number of net
shares of Common Stock to be rounded down to the nearest whole number of
shares); provided, however, that the Company shall accept cash or shares of
Common Stock as described above in this Section 4.2(b) from the Optionee to the
extent of any remaining balance of the applicable Option exercise price not
satisfied by such reduction in the number of whole shares of Common Stock to be
issued.”

 